 

ELCE INTERNATIONAL CORP.

- AND -

FRESHWATER TECHNOLOGIES INC.

 


 


Joint Venture Agreement-ELCE

 


January 25, 2009

JOINT VENTURE AGREEMENT-ELCE

THIS JOINT VENTURE AGREEMENT (the “Agreement”) is made this 25th day of January,
2009.

B E T W E E N:

ELCE INTERNATIONAL CORP., a company duly incorporated under the laws of Panama
and having its head office located at Edificio

 

 


--------------------------------------------------------------------------------



 

Proconsa Piso once calle 51Este y Manuel Maria Icaza Campo Alegre Ciudad de
Panama Republica de Panama

 

(the "Company")

- and -

FRESHWATER TECHNOLOGIES INC., a company duly incorporated under the laws of the
State of Nevada, and having its head office located at 30 Denver Crescent, Suite
200, Toronto, Ontario.

 

(the “Distributor")

RECITALS:

 

1.

Company is the owner or has distribution and manufacturing rights in Products,
Names and Marks known as ELCE water activator and has the right to appoint a
distributor of its Products;

2.

Company and Distributor wish to enter into a Joint Venture Agreement to market
and sell the ELCE Products and other related equipments that may be used to
guarantee best Elce performance in Argentina, Chile, Colombia, Costa Rica,
Panama and Peru with further Latin American Countries to be added on the
approval of the Company, subject to new terms to be determined on a case by case
basis.

NOW THEREFORE, in consideration of the mutual covenants set forth in this the
Parties hereby agree as follows:

 

ARTICLE 1 DEFINITIONS AND INTERPRETATION

 

1.1

Definitions.  

Wherever used in this Agreement, unless there is something in the subject matter
or context inconsistent therewith, and unless otherwise defined in this
Agreement, the following terms shall have the following meanings:

"Affiliate" means any business organization, present or future that controls, is
controlled by, or is under common control with a Party. "Control" for this
definition is defined as directly or indirectly holding or controlling at least
a majority of voting power or operating control (at least fifty percent (50%) of
the voting stock or other ownership interest of the corporation or entity),
whether through ownership of voting securities, by contract or otherwise;

“Applicable Laws” means the laws, regulations, rules, notices, and other
legislative, executive or judicial decisions or pronouncements binding on either
Party or in relation to the subject matter of this Agreement;

"Business Day" means a day, other than a Saturday or Sunday, on which the
principal commercial banks located in the City of Toronto, Canada are open for
business during normal banking hours;

 

 


--------------------------------------------------------------------------------



 

 

“C+F Destination” stands for "Cartage & Freight" and means that for an order
submitted to Company by Distributor, Company will pay shipping costs and remain
responsible for the goods, including replacement of lost or damaged Products,
until Distributor or other party designated by Distributor takes possession of
the Products;

“Closing” means the closing of the Agreement, in accordance with Article 6
herein;

“Closing Date” means, subject to Articles 7 and 8 herein, January 1st, 2009 or
such earlier or later date as agreed to in writing by the Parties;

“Company” means Elce International Inc.;

“Defaulting Party” has the meaning ascribed to it in Section 10.2 herein;

"Dispute" has the meaning ascribed to it in Section 9.1(a);

“Distributor” means Freshwater Technologies Inc.;

“Effective Date” means the date of this Agreement first stated above;

“Infringement Claim” means any suit, claim, or proceeding brought against
Distributor alleging that Distributor’s use of the Products, Names or Marks
constitutes an infringement of any third party’s Intellectual Property Rights;

“Marks” means all trademarks worldwide registered in the name of Company or
licensed to Company;

“Names” means all trade names worldwide used by Company;

“Parties” means collectively, Company and Distributor;

“Party” means individually, Company or Distributor;

"Person" means any natural person, sole proprietorship, partnership,
corporation, trust, joint venture, any governmental authority or any
incorporated or unincorporated entity or association of any nature;

"Products" means all products manufactured, offered or controlled by the Company
or those products for which the Company has the right to manufacture, offer or
control, on or after the Effective Date.

“Purpose” means the right to offer to sell, export or otherwise disposing of
Products in the Licensed Territory for the Term;

“Tax” means all taxes imposed by the relevant tax authorities in accordance with
Applicable Laws;

 

“Territory” means every region and territory approved in this Agreement and
approved in writing by the Company at a later date;

"Term" has the meaning ascribed to it in Section 10.1 herein;

 

 


--------------------------------------------------------------------------------



 

 

“Terminating Party” has the meaning ascribed to it in Section 10.2 herein; and

"Use" means any form of practice or utilization of Products, Names and Marks,
other than the distribution or sale of the Products.

“Year” means any twelve-month period ending on each anniversary of the Closing
Date for the duration of the Term.

 

1.2

Rules of Interpretation.  

In this Agreement:

(a)           When calculating the period of time within which or following
which any act is to be done or step taken, the date which is the reference day
in calculating such period will be excluded. If the last day of such period is
not a Business Day, the period will end on the next Business Day;

(b)           A reference to any Applicable Laws or to any legislation or to any
provision of Applicable Laws or of any legislation includes a reference to such
Applicable Laws or legislation as amended or modified from time to time;

(c)           The division of this Agreement into separate articles, sections,
subsections and schedules, the provision of a table of contents, the Agreement’s
title and the insertion of headings are for convenience of reference only and
will not affect the construction or interpretation of this Agreement;

(d)           Any reference to any government authority or department includes
such authority or department at federal, state, provincial, municipal and other
levels;

(e)           Any references in this Agreement to government ministries,
bureaux, departments, commissions, agencies, etc. shall include all successor
entities thereto;

(f)           In this Agreement, the masculine form includes the feminine form
and the singular form includes the plural form, and vice versa;

(g)           Any reference to any Party to this Agreement or to any other party
to any contract, agreement or document includes a reference to that party’s
successors and permitted assigns;

(h)           Unless specified otherwise, all statements of or references to
dollar amounts in this Agreement refer to United States dollars;

(i)            Words or abbreviations which have well known or trade meanings
are used herein in accordance with their recognized meanings; and,

(j)            The words “includes” or “including” mean “includes without
limitation” and “including without limitation” respectively.

 

ARTICLE 2 DISTRIBUTOR

 

2.1

Distributor  

 

Subject to the terms and conditions of this Agreement, Company hereby grants to
Distributor the non-exclusive right to offer to sell, export or otherwise
disposing of Products in the Named Countries for the Term (the “Purpose”).

 

 


--------------------------------------------------------------------------------



 

 

 

2.2

Sublicense  

Distributor may use other distributing companies and any other Person for the
Term, excluding Company, to carry out the Purpose in accordance with the terms
of this Agreement.

 

2.3

Purchases

Subject to the terms and conditions of this Agreement, Distributor agrees:

(a) to purchase Products in such minimum quantities as needed to ensure the
fulfillment of customer orders of the ELCE water activators and to minimize
shipping costs. All orders must have a minimum quantity of 10 units for each
type of ELCE equipment of models S-1, S-2 and S-3. For models S-4 and S-5 the
minimum is 5 units. For models S-6, S-7 and S-8 the minimum is 3 units. Any
other model of ELCE equipment from S-9 to S-15 the minimum is two units.

(b) to maintain a minimum inventory of ELCE products for each country to satisfy
customer orders. This minimum inventory consists of: ten (10) units per model up
to S-3; five (5) units per model up to S-5; three (3) units per model up to S-8.

 

2.4

Delivery

Subject to the terms and conditions of this Agreement, Company agrees that in
satisfaction of each order for Products from Distributor:

(a) Company shall deliver all Products to Distributor promptly to C+F
Destination within 45 days from date of order acceptance;

 

2.5

Payment

All orders are considered valid only if they are submitted with the proper
amount and transfer of funds.

2.6

Price list  

As per attached sales and rental price lists-2009

 

 

ARTICLE 3 PAYMENTS

 

 

3.1

Payment and Delivery of Shares

(a) Subject to the terms and conditions of this Agreement, the Parties agree
that Distributor shall pay to Claudio Sgarbi Ten Million (10,000,000) restricted
common shares (the “Shares”) upon Closing of this

 


--------------------------------------------------------------------------------



 

Agreement. An additional Five Million (5,000,000) restricted common shares will
be paid bi-annually for a term of two years from the signing date of the
Agreement.

(b) The Distributor shall issue the shares from Treasury within ten days of the
Closing and on the designated six month Dates described above in 3.1 (a). 

(c) Commencing on Closing Date, Distributor will pay a monthly consulting fee to
Claudio Sgarbi of $4,500 for three months. After three months the consulting fee
will be increased to $6,000 per month for three months. After the first six
months the consulting fee will be increased to $7,500 per month for three
months. After nine months the consulting fee will be increased to $9,000 per
month.

(d) Distributor will pay all approved out of pocket expenses incurred by Claudio
Sgarbi relating to costs incurred for this Agreement.

(e) Distributor will pay ELCE International Corp. 50% of the net profits
relating to sales under this Agreement. Net profits will be calculated as gross
sales less cost of products, delivery costs of products and all sales and
marketing costs, administrative costs and professional fees incurred relating to
this Agreement. Monthly statement shall be submitted to Company and a profit
disbursement shall take place every three months.  

 

3.2

Tax.

Company acknowledges and agrees that it is responsible for all Taxes imposed on
it in respect of the signing or performance of this Agreement and the receipt of
the Shares and other payments made by Distributor.

 

3.3

Advice.

Company acknowledges and agrees that it has obtained legal advice from its own
advisors with respect to the potential tax impact on it of in respect of the
signing or performance of this Agreement and the receipt of the Shares.

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

 

4.1

Company Representations and Warranties.  

Company represents, warrants and covenants as follows and acknowledges and
agrees that the representations and warranties herein shall survive for the a
period of two years from the Effective Date hereof:

(a) Company is the lawful owner of all rights and interests in the Products,
Names and Marks of ELCE water activator for the Countries named in this
Agreement;

(b) Company has all rights necessary to enter into a Joint Venture with the
Distributor in accordance with the terms and conditions of this Agreement;

 

 


--------------------------------------------------------------------------------



 

 

 

4.2

Distributor Acknowledgements  

Distributor acknowledges and agrees as follows:

(a) that it may describe itself as a Distributor of the Company’s products for
the duration of the Term of this Agreement but that it shall not describe or
characterize itself or enter into any transaction as an agent for the Company;

(b) it shall use its commercially reasonable best efforts to sell the Products
for the duration of the Term of this Agreement;

(c) at the termination of this agreement inventories must be kept exclusively in
the Country of Distribution or they may be returned to Company at cost price.
Distributor cannot purchase through other sources similar or equal Products for
a period of three years from termination of Agreement.

(d) it shall refrain from committing any act or pursuing any course of conduct
that would tend to bring the Licensed Products, Names or Marks into disrepute;

(e) nothing in this Agreement may in any way give or be deemed to give
Distributor or any of their Sub distributors any interest in the Names and Marks
except for the right to Use the Names and Marks solely in connection with the
Products and in accordance with the terms and condition of this Agreement;

(f) neither during the term of this Agreement nor at any time after termination
hereof, shall Distributor attempt any registration of the Names and Marks
anywhere in the world or attempt to dilute the value of any goodwill attaching
to the Names and Marks. Any goodwill associated with the Names and Marks shall
exclusively benefit the Company.

(g) the Distributor will not have or endorse any right to any discoveries of new
applications that have been achieved jointly or individually during and after
the Representation period.

 

 

 

4.3

Company Acknowledgements  

Company acknowledges and agrees as follows:

(a) that it shall use its commercially reasonable best efforts to market and
promote the Products for the duration of the Term of this Agreement; and,

(b) that Distributor is a public company that has obligations to file all of its
agreements, including this Agreement, and details of its business operations in
public filings with the SEC or any future regulatory requirements from FINRA (
The Financial Regulatory Agency) or the OTCBB ( Over the Counter Bulletin
Board).

 

4.4

Mutual Representations and Warranties

Each Party represents and warrants to the other Party that on the Effective
Date:

(a) it is an independent legal person duly organized, validly existing in good
standing under the laws of the place of its establishment or incorporation;

 

 


--------------------------------------------------------------------------------



 

 

 

(b)

it has full authority to enter into this Agreement and to perform its
obligations hereunder;

(c) it has authorized its representative to sign this Agreement and from and
after the Effective Date the provisions of this Agreement shall be legally
binding upon it;

(d) its execution of this Agreement and its performance of its obligations
hereunder: (i) will not violate any provision of its business license, articles
of incorporation, articles of association or similar organizational documents;
(ii) will not violate any Applicable Laws or any governmental authorization or
approval; and (iii) will not violate or result in a default under any contract
to which it is a party or to which it is subject;

(e) no lawsuit, arbitration or other legal or governmental proceeding is pending
or, to to the best of its knowledge, threatened against it that would affect its
ability to perform its obligations under this Agreement; and

(f) it has disclosed to the other Party all documents issued by any governmental
department that may have a material adverse effect on its ability to fully
perform its obligations under this Agreement, and the documents previously
provided by it to the other Party do not contain any misstatements or omissions
of material facts.

 

 

4.5

Consequences of Inaccuracy in Representations and Warranties

If any of the representations and warranties of a Party above are not accurate
in all material respects when made, then such Party shall be in material breach
of this Agreement.

 

ARTICLE 5 DUE DILIGENCE

5.1 Non Disclosure Agreement.

Company will provide a Non-Disclosure Agreement, to be approved and
automatically enforced by the Distributor.

 

 

ARTICLE 6 CLOSING

6.1 The Closing shall take place on the Closing Date at the offices of the
lawyers for Distributor or at such other location as agreed to by the Parties.

 

6.2

At Closing:

Distributor will deliver a share certificate evidencing 10,000,000 restricted
common Shares in the name of the individual who is the main shareholder of the
Company, Elce International, which is the full payment of shares due at that
time pursuant to this Agreement.

 

 

ARTICLE 7 CONDITIONS OF CLOSING OF DISTRIBUTOR

 

 


--------------------------------------------------------------------------------



 

 

7.1 The representations and warranties of Company will be true and correct in
all material respects at time Closing.

 

ARTICLE 8 CONDITIONS OF CLOSING OF COMPANY

8.1 The representations and warranties of Distributor will be true and correct
in all material respects at time of Closing.

 

ARTICLE 9 TERM AND TERMINATION

 

9.1

Term.  

The term of this Agreement ("Term") shall commence as of the Effective Date and
shall terminate upon:

(a) the 2nd anniversary of the Closing Date but can be renewed for one year
terms on the written agreement of both parties;

 

 

 

(b)

the expiration or termination of this Agreement in accordance with the terms of
section 10.2 herein;

whichever is earlier.

 

9.2

General Termination Rights.  

This Agreement may be terminated (“Termination”) in one of the following ways:

 

(a)

for convenience, upon the mutual agreement of the Parties in writing; or,

(b) either Party (the "Terminating Party") may, in addition to any other rights
and remedies it may have against the other Party (the "Defaulting Party"),
terminate this Agreement immediately in the event that:

(i)                                                          the Defaulting
Party fails, in any material respect, to perform or observe any of its
obligations under this Agreement, and such failure continues unremedied for a
period of thirty (30) days following written notice thereof (giving particulars
of the failure in reasonable detail) from the Terminating Party to the
Defaulting Party; or,

(ii)                                                        the Defaulting Party
(i) becomes insolvent or is declared bankrupt, (ii) files, or is the subject of
any proceedings or filings relating to, its liquidation, solvency, bankruptcy or
for the appointment of a receiver or similar officer for it, (iii) makes a
general assignment for the benefit of all or substantially all of its creditors,
(iv) enters into an agreement for the compromise, extension or readjustment of
all or substantially all of its obligations (v) ceases to carry out business or
(vi) commits an unlawful act or is found guilty of an indictable offence.

 

 


--------------------------------------------------------------------------------



 

 

 

9.3

Effect of Termination

Upon the end of the Term or the Termination of this Agreement, Distributor shall
immediately discontinue further marketing, sale and distribution of the
Products. All contractual arrangements in connection with the sale and
distribution of the Products made pursuant to the Distribution and Use of the
Products by Distributor to local distributors and end-users, prior to the
Closing date of this Agreement, shall survive Termination. All contractual
arrangements in connection with the sale or rental of the Products made during
the term of this Agreement shall survive termination for a period of ten years.

 

 

9.4

Survival.

Article 3, Article 4, Article 9, Section 10.3 hereto and this Section 10.4 shall
continue in full force and effect in accordance with their respective terms
subsequent to and notwithstanding termination, expiration or transfer of this
Agreement until they are satisfied or by their nature expire.

 

 

 

Article 11 SETTLEMENT OF DISPUTES

 

10.1

General Principles

 

(a) Other than a dispute with respect to the commencement of an action for
injunctive relief or declaration to restrain or prevent the improper use or
misappropriation of the Products, Names or Marks, the Parties will endeavour to
resolve any dispute arising between the Parties (“Dispute”) by employing the
procedures provided for in this Article 11.

(b) All Disputes that may arise with respect to any matter governed by this
Agreement will to the fullest extent possible be resolved collectively by the
designated representatives of Company and Distributor.

 

10.2

Escalation Procedures to Resolve a Dispute

(a) If the designated representatives of Company and Distributor are unable to
resolve a Dispute within sixty (60) Business Days of Party furnishing a notice
describing the Dispute to the other Party, then either Party may request that
the matter be referred to arbitration as described below.

 

10.3

Arbitration

(a) In the event such Dispute is not resolved through the internal Dispute
resolution described above within sixty (60) days after the date such
consultations were first requested in writing by a Party, then the Parties
should exclusively submit the Dispute for arbitration before an arbitration
tribunal as described herein.

(b) The arbitration tribunal shall consist of three (3) arbitrators: one
arbitrator shall be appointed by each Party and a third arbitrator shall be
appointed by agreement between the Parties.

 

(c)

The arbitration proceedings shall be conducted in the English language.

 

 


--------------------------------------------------------------------------------



 

 

(d) All costs of arbitration (including but not limited to arbitration fees,
costs of arbitrators and legal fees and disbursements) shall be borne as
determined by the arbitration tribunal.

 

10.4

Procedural Compliance

The Parties undertake:

(a) to comply strictly with the time limits specified in the Arbitration Rules
for the taking of any step or the performance of any act in or in connection
with any arbitration; and,

(b) to comply with and to carry out, in full and without delay, any procedural
orders (including, without limitation to, any interim measures of protection
ordered) or any award (interim or final) made by the arbitral tribunal.

 

 

10.5

Enforcement of Award

Each of the Parties irrevocably:

 

(a)

agrees that any arbitral award shall be final and binding;

(b) undertakes that it will execute and perform the arbitral award fully and
without delay. In the event of judicial acceptance and an order of enforcement,
each Party expressly waives all rights to object thereto, including any defence
of sovereign immunity and any other defence based on the fact or allegation that
it is an agency or instrumentality of a sovereign state; and

(c) waives any rights which it may have to contest the validity of the
arbitration agreement set forth in this Article or the jurisdiction of the
relevant arbitration institution to hear and to determine any arbitration begun
pursuant to this Article 11.

(d) when any Dispute occurs and is the subject of friendly consultations or
arbitration, the Parties shall continue to exercise their remaining respective
rights and fulfil their remaining respective obligations under this Agreement,
including in respect of those matters under dispute.

 

10.6

Governing Law

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Nevada as required under US Securities laws excluding any
conflicts of laws rules. The United Nations Convention for the International
Sale of Goods shall not apply to this Agreement.

 

 

Article 11 GENERAL

 

11.1

Successors and Assigns.  

 

This Agreement shall ensure to the benefit of and be binding upon the Parties
and their respective legal successors and permitted assigns.

 

 


--------------------------------------------------------------------------------



 

 

 

11.2

Assignment.  

The rights and licenses granted by Company in this Agreement are personal to
Distributor and may not be assigned except to existing distributors or otherwise
transferred without the written consent of Company. Notwithstanding the
foregoing, Distributor may assign any of its rights and obligations hereunder to
an Affiliate at any time following written notice to the Company and to a
purchaser of all or substantially all of the Distributor’s business or assets to
which this Agreement pertains following written notice to Company.

 

 

 

11.3

Relationship of the Parties

If for any reason whatsoever, any term or condition of this Agreement or the
application thereof to any party or circumstance shall, to any extent, be
invalid or unenforceable, all other terms and conditions of this Agreement shall
not be affected thereby and each term and condition of this Agreement shall be
separately valid and enforceable to the fullest extent permitted by law.

 

11.4

Further Assurances.  

The Parties shall with reasonable diligence do all such things and provide all
such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each Party shall provide such further
documents or instruments required by the other Party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions.

 

11.5

Fax and Counterparts.  

This Agreement may be executed in several counterparts and delivered by
facsimile, each of which will be deemed to be an original and all of which will
together constitute one and the same instrument.

 

11.6

Construction.  

The Parties hereto acknowledge that their respective legal counsel have reviewed
and participated in settling the terms of this Agreement and that any rule of
construction to the effect that any ambiguity is to be resolved against the
drafting Party, including the rule or doctrine of contra proferentum, shall not
be applicable in the interpretation of this Agreement.

 

11.7

Entire Agreement.

This Agreement (including the schedules hereto) constitutes the entire Agreement
of all the Parties with respect to the subject-matter hereof and supersedes all
prior agreements understandings, negotiations and discussions, whether oral or
written. There are no representations, undertakings or agreements of any kind
between all the Parties respecting the subject matter hereof except those
contained in this Agreement.

 

 


--------------------------------------------------------------------------------



 

 

 

11.8

Severability.  

If any provision of this Agreement is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability shall attach only to
such provision or part of such provision and the remaining part of such
provision and all other provisions of this Agreement shall continue in full
force and effect.

 

 

 

11.9

Time of the Essence.

 

 

Time is of the essence to this Agreement.

 

11.10

Notice.

Any notice or other writing required or permitted to be given under this
Agreement or for the purposes of this Agreement (referred to in this section as
a "notice") to any Party shall be sufficiently given if delivered personally, or
if sent by prepaid registered mail or if transmitted by fax or other form of
recorded communication tested prior to transmission to such Party at the address
first stated for the relevant party above or at such other address as the Party
to whom such writing is to be given shall have last notified in writing to the
Party giving the same in the manner provided in this section. Any notice
delivered to the Party to whom it is addressed as provided in this section shall
be deemed to have been given and received on the day it is so delivered at such
address, provided that if such day is not a Business Day then the notice shall
be deemed to have been given and received on the Business Day next following
such day. Any notice mailed to the address and in the manner provided for in
this section shall be deemed to have been given and received on the fifth
Business Day next following the date of its mailing. Any notice transmitted by
fax or other form of recorded communication shall be deemed given and received
on the first Business Day after its transmission.

 

11.11

Headings.

The captions and headings used herein are for convenience of reference only and
are not to be construed in any way as material terms or be used to interpret the
provisions of this Agreement.

 

11.12

Waiver and Modification.

Failure by either Party to enforce any provision of this Agreement shall not be
deemed a waiver of future enforcement of that or any other provision. Any
waiver, amendment or other modification of any provision shall be effective only
if in writing and signed by the Parties.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
Effective Date set forth above.

 

 

ELCE IntERNATIONAL CORP.

 

FRESHWATER TECHNOLOGIES INC.

By:

/s/ Claudio Sgarbi

 

By:

/s/ D. Brian Robertson

Name:

CLAUDIO SGARBI

 

Name:

D. BRIAN ROBERTSON

Title:

President

 

Title:

Vice President-Sales & CFO

 

 

 


--------------------------------------------------------------------------------



 

 

CONFIDENTIAL PRICE LIST FOR FRESHWATER TECHNOLOGIES

 

SELLING PRICE IN US DOLLAR 2009

 

 

MODEL

WATER FLOW IN LIT/MIN

US $

 

FW

MIN

MIDIUM

MAX

 

 

FW -1

11

13

15

4500

 

 

FW -2

17

20

24

6700

 

 

FW -3

29

34

40

12100

 

 

FW -4

42

50

58

17700

 

 

FW -5

60

70

84

29200

 

 

FW -6

83

99

116

39500

 

 

FW -7

104

125

145

49200

 

 

FW -8

159

191

223

68000

 

 

FW -9

226

272

317

98000

 

 

FW -10

282

334

384

127800

 

 

FW -11

373

447

522

156400

 

 

FW -12

584

701

818

236500

 

 

FW -13

848

1017

1187

344000

 

 

FW -14

1187

1425

1662

480000

 

 

FW -15

1507

1808

2110

607000

 

 

All price are inted to be on a C+F basis to any major final destination port to
designated Countries.

 

 


--------------------------------------------------------------------------------



 

 

Price List for Freshwater Technologies-Jan. 2009

 

 

MODEL

WATER FLOW CAPACITY

Monthly price in $

 

 

FW -1

11 min

13 ave 15 max

300

 

 

FW -2

17

20

24

400

 

FW -3

29

34

40

700

 

FW -4

42

50

58

900

 

FW -5

60

72

84

1200

 

 

FW -6

83

99

116

1500

 

 

FW -7

104

125

145

2100

 

 

FW -8

159

191

223

2800

 

 

FW -9

226

272

317

4000

 

 

FW -10

282

334

384

5300

 

 

FW -11

373

447

522

6500

 

 

FW -12

584

701

818

9800

 

 

FW -13

848

1017

1187

14000

 

 

FW -14

1187

1425

1662

20000

 

 

FW -15

1507

1808

2110

25000

 

 

Payments must be guaranteed through a leasing or with irrevocably banking
transaction.

 

 

 

 

 